The defendant was tried and convicted of murder in the second degree for killing Pink Rose. He made numerous exceptions and assignments of error and appealed to the Supreme Court.
The exceptions and assignments of error made by defendant in regard to the admission and exclusion of certain evidence and the charge of the court below, we do not think can be sustained. If error, we do not consider them material or prejudicial. The exceptions and assignments of error on the record present no new or novel propositions of law. On the whole record we find
No error.